Citation Nr: 1437206	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-49 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as secondary to herbicide exposure.

2.  Entitlement to service connection for skin condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1960 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in November 2012 via videoconference.  A transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  On November 26, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the issue of entitlement to service connection for skin condition.

2.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era or in the demilitarized zone (DMZ) of Korea during the period from April 1968 to August 1971, and the preponderance of the evidence fails to corroborate his report of in-service herbicide exposure.  

3.  The preponderance of the evidence shows that chronic lymphocytic leukemia did not manifest in service or until many years thereafter and is not related to service or to an incident of service origin.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for skin condition by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 and Supp 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for chronic lymphocytic leukemia, to include as secondary to claimed in-service herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1116, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the November 26, 2012 hearing, in the presence of the Veteran, his representative withdrew the appeal of the issue of entitlement to service connection for skin condition.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in December 2007 that advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information necessary to substantiate his service connection claim, including on the basis of herbicide exposure, and to establish a disability rating and an effective date.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's lay evidence, STRs, Social Security Administration records, and identified post-service treatment records have been obtained.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Board acknowledges that the Veteran has not been provided with a VA examination in conjunction with his service connection claim.  However, as his service and post-service treatment records fail to suggest that he developed CLL during or soon after service, and the evidence of record fails to indicate that he was exposed to Agent Orange during service, VA's duty to provide an examination has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the elements of service connection necessary to substantiate the claim, sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran meets the criteria for service connection.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

III.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Direct service connection may be shown by evidence of the existence of a chronic disease in service and present manifestations of the same chronic disease.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 C.F.R. § 3.304; Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for certain diseases, including CLL, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam, or who served in a unit that operated in or near the Korean DMZ between April 1968 and August 1971.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including leukemia, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1137; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno.

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




Presumptive service connection

Leukemia is an enumerated disease under 38 C.F.R. § 3.309(a) and CLL is an enumerated disease under 38 C.F.R. § 3.309(e).  

The record does not show, nor is it contended, that the Veteran had active service in the Republic of Vietnam during the Vietnam era.  Rather, the Veteran asserts that he was exposed to Agent Orange while serving in the DMZ of Korea.  

The Veteran testified that he never saw an herbicide sprayed in Korea.  However, he believed that he was exposed to herbicides because his job in a recon squad required walking in the jungle between observation posts along the DMZ.  The Veteran's personnel records confirm that he served in Korea between October 1960 and April 1961, and that he was assigned to the 1st Recon Squadron of the 9th Calvary.  Thus the Board finds the Veteran's report that he served in the DMZ while stationed in Korea to be credible.

The Veteran's unit is not one of those identified by the DOD as being presumed to have been exposed to herbicides containing Agent Orange.  See M21-1MR, IV.ii.2.C.10.p.  Moreover, the Veteran's service in the Korean DMZ was seven years earlier than any verified Agent Orange use and he has not contended and the record does not show that he was enlisted in the military in 1968.  Thus, while the Veteran's report of service in the Korean DMZ from 1960 to 1961 is credible, there is no presumption of Agent Orange exposure prior to April 1968 (years after the Veteran's discharge from service).  

The preponderance of the evidence is against a finding that the Veteran was exposed to herbicides while on active duty.  In December 2007 the National Personnel Records Center found no records of exposure to herbicides for the Veteran.  The Veteran testified that he was treated for a rash in service that he believed could have been caused by Agent Orange.  STRs show that the Veteran was hospitalized from late December 1960 to early January 1961 for symptoms including chest pains, lung infiltrates, and a rash.  However, these symptoms were attributed to a diagnosis of pneumonitis (also diagnosed as pneumonia), which resolved by mid-January 1961.  Moreover, he has provided no indication that he is competent to identify or distinguish the herbicides listed in 38 C.F.R. § 3.307(a)(6).  See Bardwell.  As such, the greater weight of probative evidence is against finding that the Veteran was exposed to herbicides.  Therefore an award of presumptive service connection based on herbicide exposure is not warranted.  

The Veteran's STRs are negative for any findings or diagnosis referable to CLL.  There are no indications of any symptoms or manifestations of CLL within the first year following his separation from service, nor does the Veteran so contend.  The evidence shows that the Veteran's CLL was not diagnosed until 2001.  As the evidence does not show CLL manifest to a compensable degree within one year of discharge from service or until some 40 years after service separation, there is no basis to grant service connection based on the one year presumption of service incurrence under the provisions of 38 C.F.R. §§ 3.307 and 3.309. 

Direct service connection 

The presumptive service connection procedure does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between CLL and service.

STRs do not reveal findings, treatment, or diagnosis for CLL.  Post-service treatment records and lay evidence do not show CLL (or symptoms thereof) until nearly 40 years after separation.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Thus, the competent evidence does not reflect continuity of symptomatology under 38 C.F.R. § 3.303(b).

Direct service connection may not be granted without evidence in-service incurrence or aggravation of a disease or injury.  The Board has found that there is no evidence of in-service herbicide exposure and the Veteran has not contended that there was any other in-service cause of his CLL.  Therefore, the Veteran's claim cannot be granted based on direct service connection.  38 C.F.R. § 3.304.

As there is no competent evidence of record suggesting a connection between any claimed in-service exposure to herbicides and the Veteran's CLL, and no evidence of any manifestations or symptoms attributable to CLL during service or until many years after his discharge from service, the Board finds no basis upon which to grant service connection.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for CLL and must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

The appeal of the issue of entitlement to service connection for skin condition is dismissed.

Service connection for chronic lymphocytic leukemia is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


